Judgment, Supreme *299Court, New York County (Brenda Soloff, J.), rendered October 26, 1994, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the fifth degree, and sentencing him to a term of 2½ to 5 years, unanimously affirmed.
The record and the plea minutes reveal that defendant’s plea was entered knowingly, willingly and intelligently (see, People v Harris, 61 NY2d 9, 17), and his three written motions and appearance at sentencing afforded him an adequate opportunity to be heard on his reasons for desiring to withdraw that plea (see, People v Lee, 211 AD2d 563, 564, lv denied 85 NY2d 864). Moreover, these reasons were never set forth except in the most conclusory terms and were effectively abandoned by him at the time of sentencing. Therefore, the court properly denied the motion (see, People v Braun, 167 AD2d 164).
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Wallach, Rubin, Tom and Andrias, JJ.